Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 1 of 9




                EXHIBIT B
       Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 2 of 9



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


CONNECTICUT FAIR HOUSING CENTER
et al.,
                     Plaintiffs,
          v.
                                                        No. 3:18-CV-705 (VLB)
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,
                     Defendant.



                         NOTICE OF DEPOSITION OF
                 CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC


To:            Defendant CoreLogic Rental Property Solutions, LLC

And to:        Timothy St. George, Attorney for Defendant CoreLogic RPS
               Troutman Sanders, 1001 Haxall Point, Richmond, VA 23219
               By email only to: Timothy.St.George@troutmansanders.com


      PLEASE TAKE NOTICE that Plaintiffs, in accordance with Federal Rule of

Civil Procedure 30(b)(6), will take the deposition by oral examination of Defendant

CoreLogic Rental Property Solutions, LLC, on a date to be agreed upon by the

parties, beginning at 9:00 a.m., at a location to be agreed to by the parties.

Defendant CoreLogic is directed to designate one or more officers, directors, or

managing agents, or other such persons to testify on its behalf about information

known or reasonably available to the organization concerning the following

topics:


   1. All facts relating to consumer reports CoreLogic generated regarding
      Mikhail Arroyo, especially in connection with his 2016 application for
   Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 3 of 9



   admission to the property known as Artspace Windham;

2. CoreLogic’s consumer file on Mikhail Arroyo, including:

      a. its contents;

      b. its manner of storage;

      c. any requests for disclosures of information from the consumer file,

      d. CoreLogic’s response to any such requests and the reasons
         therefore;

      e. any dissemination or disclosure of information from the consumer
         file; and

      f. CoreLogic’s responses to and interactions with any persons or
         entities in connection with the consumer file;

3. CoreLogic’s interactions with Carmen Arroyo and any employee of the
   Connecticut Fair Housing Center, especially in connection with Mikhail
   Arroyo's April 2016 application for admission to Artspace Windham and
   any requests for disclosure of consumer information regarding Mikhail
   Arroyo;

4. CoreLogic’s past and current business relationship with WinnResidential,
   especially in connection with the provision of residential tenant-screening
   services for the property known as Artspace Windham, including:

      a. WinnResidential’s CrimSAFE configuration for ArtSpace Windham in
         April 2016;

      b. All versions of the tenant screening report CoreLogic generated for
         WinnResidential in connection with Mikhail Arroyo’s rental
         application for ArtSpace Windham, including the dates they were
         generated, the reasons for any differences between the versions (e.g.
         the documents produced by CoreLogic at Bates No.
         ARROYO000641-646 and ARROYO000534-000540), and the users
         with access to each version on the date the background check was
         performed (April 26, 2016);

      c. CoreLogic’s communications with WinnResidential regarding Mikhail
         Arroyo’s rental application and screening report; and

      d. CoreLogic’s communications with WinnResidential regarding
         CrimSAFE, its use and configuration, its purpose, and its benefits,



                                     2
   Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 4 of 9



         including the content of trainings and materials used for such
         trainings.

5. The contents, functionality, and accuracy of any devices, systems,
   algorithms, databases, or processes CoreLogic uses to generate criminal
   background reports, especially CrimSAFE reports, including:

      a. For each database used in connection with CrimSafe: (i) the general
         purpose of the database; (ii) for each field included in the database,
         what type of information is recorded there, the format of the field (i.e.
         alpha, date, numeric), the permitted range of values for that field,
         identification of any codes used in that field, and explanation of any
         interaction between fields (i.e. if a field’s value is dependent in some
         way on the value of other fields); (iii) the meaning of each code used
         in any field in any database; (iv) the relationship, if any, between the
         database and other databases, including how databases or tables
         are linked together or interact with each other; (v) any change over
         time in the meaning or use of any of the codes, fields, or databases;
         (vi) the reporting functionality of the database.

      b. The processes, algorithms, and/or mechanisms CoreLogic employs
         to (i) match a criminal offense record to a housing applicant, (ii)
         match a criminal offense record to a CrimSAFE category and
         subcategory, a degree/level (felony, etc.), and a disposition
         (conviction, etc.), and (iii) to determine the age of the offense (i.e. the
         amount of time that has passed since the offense) as used by
         CrimSAFE;

      c. CoreLogic’s knowledge of, and efforts to determine, the degree of
         accuracy of the results of the processes, algorithms, and/or
         mechanisms described in paragraph (a) above, and any efforts
         CoreLogic has undertaken to improve such accuracy;

      d. The structure, content, and functionality of any criminal records
         databases CoreLogic has maintained or operated for use in making
         consumer reports in connection with applications for residential
         housing, including any databases from which CrimSAFE reports are
         derived;

      e. The processes and procedures by which CoreLogic acquires
         background information used in its criminal background screening
         products and services such as CrimSAFE.

6. CoreLogic’s training of housing providers on the operation, use, purpose,
   and benefits of CrimSAFE.




                                       3
   Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 5 of 9



7. The CrimSAFE configuration options available to clients, including:

      a. the reasons for CoreLogic’s inclusion of each configuration option;

      b. any changes CoreLogic has made to these configuration options in
         the past five years;

      c. the reasons for (a) CoreLogic’s selection of the specific categories
         and subcategories of criminal offenses used by CrimSAFE, (b)
         CoreLogic’s decision to group criminal offense records by degree
         and disposition in the manner that it does, and (c) CoreLogic’s
         decision to determine the age of a criminal offense in the manner
         that it does for purposes of CrimSAFE;

      d. the reason(s) for CoreLogic’s inclusion of the option to “View
         CrimSAFE Back-up Data” (see, e.g., Bates No. ARROYO000007);

      e. the defaults for each option (e.g. “Default Text” for decision
         messages as in Bates No. ARROYO000007, whether “View CrimSAFE
         backup data” is selected or unselected by default, etc.), any changes
         to these default values in the past 10 years, and the reasons for such
         changes;

8. CoreLogic’s marketing of residential tenant-screening products and
   services, including:

      a. its descriptions of the nature, purpose, and benefits of screening
         products that provide scores, recommendations, or decisions;

      b. its marketing of criminal background screening products and
         services, such as CrimSAFE and “Registry CrimCHECK”;

9. Any benefits that CoreLogic believes or claims CrimSAFE offers to itself or
   its clients, and its marketing of such benefits;

10. CoreLogic’s policies, practices, and procedures for making criminal
    background reports, including CrimSAFE reports, in connection with
    applications for residential housing since 2015;

11. CoreLogic’s policies, practices, and procedures for making consumer
    reports for residential landlords in connection with applications for
    residential housing that contain scores, recommendations, decisions, or
    other analytical information about rental applicants, since 2015;

12. CoreLogic’s policies and practices for disclosing (to consumers) consumer
    files and information on consumers, especially requests for consumer



                                     4
   Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 6 of 9



   disclosures that are made by persons acting on a consumer's behalf;

13. CoreLogic’s policies, practices, and procedures regarding reasonable
    accommodation requests by consumers;

14. CoreLogic’s knowledge of, and past and current efforts to assess:

      a. the effects of criminal background screening on classes of persons
         protected under the Fair Housing Act;

      b. the effects, if any, of criminal background screening on public
         safety;

      c. the effects, if any, of criminal background screening on the
         performance or outcomes of residential tenancies;

      d. racial and/or ethnic disparities among people with criminal offense
         records stored in CoreLogic’s criminal records database; and

      e. racial and/or ethnic disparities among people who have received
         adverse CrimSAFE decisions (i.e. “Record(s) Found” or Declined).

15. CoreLogic's knowledge of any instances in the past 5 years where a
    consumer's substitute decision-maker (e.g. conservator) requested the
    consumer file, the process used to handle the request, and the outcome of any
    such request.

16. The content, purpose, meaning, and author of each of the following
    documents produced by CoreLogic in response to Plaintiffs’ Requests for
    Production (identified by Bates Number):

      a. Documents relating to Mikhail Arroyo’s screening report(s):
         ARROYO000641-646, 534-541, 673, 652, 533, 638-639, 264-309, 310-
         337, 551-574, 647-649, 656-672

      b. Documents relating to Mikhail Arroyo’s file disclosure request: 452-
         458, 543-559, 466-479, 480-485, 575-581, 596-601, 441-451, 459-465

      c. Documents relating to WinnResidential: 206-217, 261, 264-309, 310-
         337, 338-340, 343-379, 380-408, 521-531

      d. Documents relating to CrimSAFE operation: 1-2, 3-9, 10-18, 19-20

      e. Email exchanges (and attachments): 188-189, 190, 191-196, 197-199,
         200-202, 203-204, 341, 342, 428, 429-430, 431-433, 435, 436-437, 438,
         439-440, 640, 650-651



                                      5
       Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 7 of 9



          f. CrimSAFE marketing materials: 409-427

          g. Database Queries and Data: 532, 542, 677-687, 688, 689, 653-654, 6551

          h. Properties using CrimSAFE: 674-676

          i. Documents relating to HUD guidance: 173-187, 188-199.

   17. The current net worth of the company, and its assets and liabilities;

   18. The net profit CoreLogic has derived from the sale of CrimSAFE in the past
       five years;

   19. Any insurance policies and coverage available to satisfy all or part of the
      claims raised against CoreLogic in this action.

       The deposition shall be recorded by stenographic means.



       Presented this 22d day of July, 2019.

                                             Respectfully submitted,


                                             /s/ Christine E. Webber

                                             Greg Kirschner
                                             Salmun Kazerounian
                                             Sarah White
                                             CONNECTICUT FAIR HOUSING CENTER
                                             60 Popieluszko Ct.
                                             Hartford, CT 06106
                                             Tel.: (860) 247-4400
                                             greg@ctfairhousing.org

                                             Eric Dunn
                                             NATIONAL HOUSING LAW PROJECT
                                             1663 Mission St., Suite 460
                                             San Francisco, CA 94103
                                             Tel.: (415) 546-7000
                                             edunn@nhlp.org

   1
      CoreLogic produced two separate Excel files labeled ARROYO000655, a
barebones “data dictionary” and a racial breakdown of criminal offense records
in its database. Both are intended to be listed here.


                                         6
Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 8 of 9




                                   Joseph M. Sellers (PHV)
                                   Christine E. Webber (PHV)
                                   Brian C. Corman (PHV)
                                   COHEN MILSTEIN SELLERS & TOLL PLLC
                                   1100 New York Ave., N.W.
                                   Suite 500
                                   Washington, D.C. 20005
                                   Tel.: (202) 408-4600
                                   jsellers@cohenmilstein.com
                                   cwebber@cohenmilstein.com
                                   bcorman@cohenmilstein.com




                               7
      Case 3:18-cv-00705-VLB Document 102-2 Filed 10/15/19 Page 9 of 9



                           CERTIFICATE OF SERVICE

      I hereby certify that on July 22, 2019, a copy of foregoing was served by
mail and by email on:

            Timothy St. George, Attorney for Defendant CoreLogic RPS
            Troutman Sanders, 1001 Haxall Point, Richmond, VA 23219
            Timothy.St.George@troutmansanders.com


                                      /s/ Christine E. Webber
                                      Attorney’s signature

                                      Christine E. Webber (PHV)
                                      COHEN MILSTEIN SELLERS & TOLL PLLC
                                      1100 New York Ave., N.W.
                                      Suite 500
                                      Washington, D.C. 20005
                                      (202) 408-4600
                                      cwebber@cohenmilstein.com




                                        8
